Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 1 of 20 Page ID #:1292




    1 Armond M. Jackson, SBN 281547
       ajackson@jacksonapc.com
    2 Andrea M. Fernandez-Jackson, SBN 295924
       afernandez@jacksonapc.com
    3 JACKSON LAW
       A Professional Law Corporation
    4 2Irvine,
         Venture Plaza, Ste. 240
               CA 92618
       Phone:  (949) 281-6857
    5 Facsimile:  (949) 777-6218
    6 Attorneys for Plaintiff MELISSA
      MAGANA
    7
      CONTACT INFORMATION FOR COUNSEL FOR DEFENDANT IS
    8 CONTINUED ON NEXT PAGE
    9
                              UNITED STATES DISTRICT COURT
   10
                            CENTRAL DISTRICT OF CALIFORNIA
   11
      MELISSA MAGANA, as an individual Case No.: 8:18-cv-02249-DOC (ADSx)
   12 and on behalf of others similarly      Assigned for all purposes to: David O.
      situated,                              Carter
   13
                   Plaintiff,                JOINTLY STIPULATED
   14                                        PROTECTIVE ORDER:
             v.                              ORDER
   15
      ZARA USA, INC., a New York
   16 corporation, MASSIMO DUTTI USA,        Action Filed: March 29, 2018
      INC., a New York corporation and       Removal Date: September 10, 2018
   17 DOES 1-50, inclusive,                  Trial Date: March 29, 2022
   18                     Defendant.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  -1-           Case No.: 8:18-cv-02249-DOC (ADSx)
        SMRH:4840-0730-5200.2          JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 2 of 20 Page ID #:1293




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
    2 Including Professional Corporations
      ADAM R. ROSENTHAL, Cal. Bar No. 246722
    3 12275 El Camino Real, Suite 200
      San Diego, California 92130-2006
    4 Telephone: 650.815.2600
      Facsimile: 650.815.2601
    5 Email:      aronsenthal@sheppardmullin.com
    6 TYLER J. JOHNSON, Cal.rd Bar No. 307386
      333 South Hope Street, 43 Floor
    7 Los Angeles, California 90071-1422
      Telephone: 213.620.1780
    8 Facsimile: 213.620.1398
      Email:      tjjohnson@sheppardmullin.com
    9
      AMANDA E. BECKWITH, Cal. Bar No. 312967
   10 Four Embarcadero Center, 17rd Floor
      San Francisco, California 94111-4109
   11 Telephone: 415.434.9100
      Facsimile: 415.434.3947
   12 Email:      abeckwith@sheppardmullin.com
   13 Attorneys for Defendant ZARA USA, INC.
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              -2-           Case No.: 8:18-cv-02249-DOC (ADSx)
        SMRH:4840-0730-5200.2      JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 3 of 20 Page ID #:1294




    1            TO THE HONORABLE COURT, ALL PARTIES AND THEIR
    2 ATTORNEYS OF RECORD:
    3            In order to facilitate discovery in the above-captioned matter, Plaintiff Melissa
    4 Magana and Defendant Zara USA, Inc. (collectively, “the parties”) hereby agree to
    5 the following Jointly Stipulated Protective Order concerning the CONFIDENTIAL
    6 or HIGHLY CONFIDENTIAL treatment of certain documents and information.
    7 1.         PURPOSES AND LIMITATIONS
    8            Disclosure and discovery activity in this action are likely to involve production
    9 of confidential, proprietary, or private information for which special protection from
   10 public disclosure and from use for any purpose other than prosecuting this litigation
   11 may be warranted. Accordingly, the parties hereby stipulate to and petition the court
   12 to enter the following Stipulated Protective Order. The parties acknowledge that this
   13 Order does not confer blanket protections on all disclosures or responses to discovery
   14 and that the protection it affords from public disclosure and use extends only to the
   15 limited information or items that are entitled to confidential treatment under the
   16 applicable legal principles.
   17            The parties further acknowledge, as set forth in Section 12.3, below, that this
   18 Stipulated Protective Order does not entitle them to file confidential information
   19 under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and
   20 the standards that will be applied when a party seeks permission from the court to file
   21 material under seal. Where the Court orders documents to be filed under seal, the
   22 Stipulated Protective Order shall be deemed to automatically apply to all documents
   23 sealed by order of the Court.
   24            It is the intent of the parties that information will not be designated as
   25 confidential for tactical reasons and that nothing be so designated without a good faith
   26 belief that it has been maintained in a confidential, non-public manner, and there is
   27 good cause why it should not be part of the public record of this case.
   28            1.1      Good Cause For a Protective Order
                                                    -3-            Case No.: 8:18-cv-02249-DOC (ADSx)
        SMRH:4840-0730-5200.2             JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 4 of 20 Page ID #:1295




    1            Good cause exists for a Protective Order because both Plaintiff’s and
    2 Defendant’s document productions will disclose information relating to (1) the trade
    3 secrets and confidential business practices of Defendant, which Defendant safeguards
    4 as a means to ensure competitiveness in their industry; and (2) employee’s personal
    5 and confidential information. See Harmon v. City of Santa Clara, 323 F.R.D. 617,
    6 623 (N.D. Cal. 2018) (identifying privacy interests, among others when considering
    7 existence of good cause); Nutratech, Inc. v. Syntech (SSPF) Int’l, Inc., 242 F.R.D.
    8 552, 554 (C.D. Cal. 2007) (recognizing trade secrets and confidential business
    9 information as legitimate categories of information subject to protection).
   10 2.         DEFINITIONS
   11                     2.1   Challenging Party: a Party or Non-Party that challenges the
   12 designation of information or items under this Order.
   13                     2.2   “CONFIDENTIAL”        Information    or   Items:    information
   14 (regardless of how it is generated, stored or maintained) or tangible things that qualify
   15 for protection under Federal Rule of Civil Procedure 26(c). This may include, without
   16 limitation and without either party conceding that any particular Protected Material is
   17 properly designated as such, information regarding Defendant’s business practices
   18 and employee financial and personal documents.
   19                     2.3   Counsel (without qualifier): Outside Counsel of Record and
   20 House Counsel (as well as their support staff).
   21                     2.4   Designating Party: a Party or Non-Party that designates
   22 information or items that it produces in disclosures or in responses to discovery as
   23 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL– ATTORNEYS’ EYES
   24 ONLY.”
   25                     2.5   Disclosure or Discovery Material: all items or information,
   26 regardless of the medium or manner in which it is generated, stored, or maintained
   27 (including, among other things, testimony, transcripts, and tangible things), that are
   28 produced or generated in disclosures or responses to discovery in this matter.
                                               -4-             Case No.: 8:18-cv-02249-DOC (ADSx)
        SMRH:4840-0730-5200.2             JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 5 of 20 Page ID #:1296




    1                     2.6   Expert: a person with specialized knowledge or experience in a
    2 matter pertinent to the litigation who has been retained by a Party or its counsel to
    3 serve as an expert witness or as a consultant in this action.
    4                     2.7   “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
    5 Information or Items: information that the Producing Party claims in good faith is
    6 highly confidential or sensitive, including technical information, pricing and revenue
    7 information and other sensitive financial data, and the disclosure of which to another
    8 Party or Non-Party would create a substantial risk of serious harm that could not be
    9 avoided by less restrictive means.
   10                     2.8   House Counsel: attorneys who are employees of a party to this
   11 action. House Counsel does not include Outside Counsel of Record or any other
   12 outside counsel.
   13                     2.9   Non-Party:     any    natural   person, partnership, corporation,
   14 association, or other legal entity not named as a Party to this action.
   15                     2.10 Outside Counsel of Record: attorneys who are not employees of a
   16 party to this action but are retained to represent or advise a party to this action and
   17 have appeared in this action on behalf of that party or are affiliated with a law firm
   18 which has appeared on behalf of that party.
   19                     2.11 Party: any party to this action, including all of its officers,
   20 directors, employees, consultants, retained experts, and Outside Counsel of Record
   21 (and their support staffs).
   22                     2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   23 Discovery Material in this action.
   24                     2.13 Professional Vendors: persons or entities that provide litigation
   25 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   26 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   27 and their employees and subcontractors.
   28
                                                        -5-           Case No.: 8:18-cv-02249-DOC (ADSx)
        SMRH:4840-0730-5200.2                JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 6 of 20 Page ID #:1297




    1                     2.14 Protected Material: any Disclosure or Discovery Material that is
    2 designated          as    “CONFIDENTIAL,” or        as   “HIGHLY     CONFIDENTIAL—
    3 ATTORNEYS’ EYES ONLY.”
    4                     2.15 Receiving Party: a Party that receives Disclosure or Discovery
    5 Material from a Producing Party.
    6 3.         SCOPE
    7            The protections conferred by this Stipulation and Order cover not only
    8 Protected Material (as defined above), but also (1) any information copied or extracted
    9 from Protected Material; (2) all copies, excerpts, summaries, or compilations of
   10 Protected Material; and (3) any testimony, conversations, or presentations by Parties
   11 or their Counsel that might reveal Protected Material. However, the protections
   12 conferred by this Stipulation and Order do not cover the following information: (a)
   13 any information that is in the public domain at the time of disclosure to a Receiving
   14 Party or becomes part of the public domain after its disclosure to a Receiving Party
   15 as a result of publication not involving a violation of this Order, including becoming
   16 part of the public record through trial or otherwise; and (b) any information known to
   17 the Receiving Party prior to the disclosure or obtained by the Receiving Party after
   18 the disclosure from a source who obtained the information lawfully and under no
   19 obligation of confidentiality to the Designating Party. Any use of Protected Material
   20 at trial shall be governed by a separate agreement or order.
   21 4.         DURATION
   22            Even after final disposition of this litigation, the confidentiality obligations
   23 imposed by this Order shall remain in effect until a Designating Party agrees
   24 otherwise in writing or a court order otherwise directs. Final disposition shall be
   25 deemed to be the later of (1) dismissal of all claims and defenses in this action, with
   26 or without prejudice; and (2) final judgment herein after the completion and
   27 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
   28 including the time limits for filing any motions or applications for extension of time
                                                -6-            Case No.: 8:18-cv-02249-DOC (ADSx)
        SMRH:4840-0730-5200.2              JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 7 of 20 Page ID #:1298




    1 pursuant to applicable law. This section does not modify the scope of the protective
    2 order as set forth in Section 3 of this Stipulated Protective Order, including the
    3 requirement that any use of Protected Material at Trial be governed by a separate
    4 agreement or order.
    5 5.         DESIGNATING PROTECTED MATERIAL
    6            5.1      Exercise of Restraint and Care in Designating Material for Protection.
    7            Each Party or Non-Party that designates information or items for protection
    8 under this Order must take care to limit any such designation to specific material that
    9 qualifies under the appropriate standards. The Designating Party must designate for
   10 protection only those parts of material, documents, items, or oral or written
   11 communications that qualify – so that other portions of the material, documents,
   12 items, or communications for which protection is not warranted are not swept
   13 unjustifiably within the ambit of this Order.
   14            Mass, indiscriminate, or routinized designations are prohibited. Designations
   15 that are shown to be clearly unjustified or that have been made for an improper
   16 purpose (e.g., to unnecessarily encumber or retard the case development process or to
   17 impose unnecessary expenses and burdens on other parties) expose the Designating
   18 Party to sanctions.
   19            If it comes to a Designating Party’s attention that information or items that it
   20 designated for protection do not qualify for protection, that Designating Party must
   21 promptly notify all other Parties that it is withdrawing the mistaken designation.
   22                     5.2   Manner and Timing of Designations.
   23            Except as otherwise provided in this Order (see, e.g., second paragraph of
   24 section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
   25 Material that qualifies for protection under this Order must be clearly so designated
   26 before the material is disclosed or produced.
   27                     Designation in conformity with this Order requires:
   28
                                                      -7-           Case No.: 8:18-cv-02249-DOC (ADSx)
        SMRH:4840-0730-5200.2              JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 8 of 20 Page ID #:1299




    1                 (a) for information in documentary form (e.g., paper or electronic
    2 documents, but excluding transcripts of depositions or other pretrial or trial
    3 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
    4 “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” to each page that
    5 contains protected material. If only a portion or portions of the material on a page
    6 qualifies for protection, the Producing Party also must clearly identify the protected
    7 portion(s) (e.g., by making appropriate markings in the margins).
    8                           A Party or Non-Party that makes original documents or materials
    9 available for inspection need not designate them for protection until after the
   10 inspecting Party has indicated which material it would like copied and produced.
   11 During the inspection and before the designation, all of the material made available
   12 for inspection shall be deemed “HIGHLY CONFIDENTIAL—ATTORNEYS’
   13 EYES ONLY.” After the inspecting Party has identified the documents it wants
   14 copied and produced, the Producing Party must determine which documents, or
   15 portions thereof, qualify for protection under this Order. Then, before producing the
   16 specified documents, the Producing Party must affix the appropriate legend
   17 (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
   18 ONLY”) to each page that contains Protected Material. If only a portion or portions
   19 of the material on a page qualifies for protection, the Producing Party also must
   20 clearly identify the protected portion(s) (e.g., by making appropriate markings in the
   21 margins).
   22                 (b) for testimony given in deposition or in other pretrial or trial
   23 proceedings, that the Designating Party identify on the record, before the close of the
   24 deposition, hearing, or other proceeding, all protected testimony.
   25                 (c) for information produced in some form other than documentary and
   26 for any other tangible items, that the Producing Party affix in a prominent place on
   27 the exterior of the container or containers in which the information or item is stored
   28 the appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
                                        -8-         Case No.: 8:18-cv-02249-DOC (ADSx)
        SMRH:4840-0730-5200.2                JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 9 of 20 Page ID #:1300




    1 ATTORNEYS’ EYES ONLY). If only a portion or portions of the information or
    2 item warrant protection, the Producing Party, to the extent practicable, shall identify
    3 the protected portion(s).
    4            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
    5 failure to designate qualified information or items does not, standing alone, waive
    6 the Designating Party’s right to secure protection under this Order for such material.
    7 Upon timely correction of a designation, the Receiving Party must make reasonable
    8 efforts to assure that the material is treated in accordance with the provisions of this
    9 Order.
   10 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
   11            6.1      Timing of Challenges. Any Party or Non-Party may challenge a
   12 designation of confidentiality at any time that is consistent with the Court’s
   13 Scheduling Order. Unless a prompt challenge to a Designating Party’s confidentiality
   14 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary
   15 economic burdens, or a significant disruption or delay of the litigation, a Party does
   16 not waive its right to challenge a confidentiality designation by electing not to mount
   17 a challenge promptly after the original designation is disclosed.
   18            6.2      Meet and Confer. The Challenging Party shall initiate the dispute
   19 resolution process by providing written notice of each designation it is challenging
   20 and describing the basis for each challenge. To avoid ambiguity as to whether a
   21 challenge has been made, the written notice must recite that the challenge to
   22 confidentiality is being made in accordance with this specific paragraph of the
   23 Protective Order. The Designating Party shall attempt to resolve each challenge in
   24 good faith within 14 days of the date of service of notice. In conferring, the
   25 Challenging Party must explain the basis for its belief that the confidentiality
   26 designation was not proper and must give the Designating Party an opportunity to
   27 review the designated material, to reconsider the circumstances, and, if no change in
   28 designation is offered, to explain the basis for the chosen designation. A Challenging
                                                 -9-             Case No.: 8:18-cv-02249-DOC (ADSx)
        SMRH:4840-0730-5200.2              JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 10 of 20 Page ID #:1301




     1 Party may proceed to the next stage of the challenge process only if it has engaged
     2 in this meet and confer process first or establishes that the Designating Party is
     3 unwilling to participate in the meet and confer process in a timely manner.
     4            6.3      Judicial Intervention. If the Parties cannot resolve a challenge without
     5 court intervention, the Designating Party shall file and serve a motion to retain
     6 confidentiality under Civil Local Rules 7-4 through 7-8 (and in compliance with
     7 Civil Local Rule 79-5, if applicable) within 21 days of the initial notice of challenge
     8 or within 14 days of the parties agreeing that the meet and confer process will not
     9 resolve their dispute, whichever is earlier. Each such motion must be accompanied
    10 by a competent declaration affirming that the movant has complied with the meet
    11 and confer requirements imposed in the preceding paragraph. Failure by the
    12 Designating Party to make such a motion including the required declaration within
    13 21 days (or 14 days, if applicable) shall automatically waive the confidentiality
    14 designation for each challenged designation. In addition, the Challenging Party may
    15 file a motion challenging a confidentiality designation at any time if there is good
    16 cause for doing so, including a challenge to the designation of a deposition transcript
    17 or any portions thereof. Any motion brought pursuant to this provision must be
    18 accompanied by a competent declaration affirming that the movant has complied
    19 with the meet and confer requirements imposed by the preceding paragraph.
    20            The burden of persuasion in any such challenge proceeding shall be on the
    21 Designating Party. Frivolous challenges, and those made for an improper purpose
    22 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
    23 expose the Challenging Party to sanctions. Unless the Designating Party has waived
    24 or withdrawn the confidentiality designation, all parties shall continue to afford the
    25 material in question the level of protection to which it is entitled under the Producing
    26 Party’s designation until the Court rules on the challenge.
    27 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
    28
                                                      -10-           Case No.: 8:18-cv-02249-DOC (ADSx)
         SMRH:4840-0730-5200.2              JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 11 of 20 Page ID #:1302




     1            7.1         Basic Principles. A Receiving Party may use Protected Material that is
     2 disclosed or produced by another Party or by a Non-Party in connection with this
     3 case only for prosecuting, defending, or attempting to settle this litigation. Such
     4 Protected Material may be disclosed only to the categories of persons and under the
     5 conditions described in this Order. When the litigation has been terminated, a
     6 Receiving Party must comply with the provisions of Section 13 below (FINAL
     7 DISPOSITION).
     8            Protected Material must be stored and maintained by a Receiving Party at a
     9 location and in a secure manner that ensures that access is limited to the persons
    10 authorized under this Order.
    11            7.2         Disclosure of “CONFIDENTIAL” Information or Items.
    12            Unless otherwise ordered by the court or permitted in writing by the
    13 Designating Party, a Receiving Party may disclose any information or item
    14 designated “CONFIDENTIAL” only to:
    15                  (a)      the Receiving Party’s Outside Counsel of Record in this action, as
    16 well as employees of said Outside Counsel of Record to whom it is reasonably
    17 necessary to disclose the information for this litigation;
    18                  (b)      the officers, directors, and employees (including House Counsel) of
    19 the Receiving Party;
    20                  (c)      Experts (as defined in this Order) of the Receiving Party to whom
    21 disclosure is reasonably necessary for this litigation and who have signed the
    22 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    23                  (d)      the court and its personnel;
    24                  (e)      court reporters and their staff, professional jury or trial consultants,
    25 mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
    26 for this litigation and who have signed the “Acknowledgment and Agreement to Be
    27 Bound” (Exhibit A); during their depositions, witnesses in the action to whom
    28 disclosure is reasonably necessary and who have signed the “Acknowledgment and
                                              -11-           Case No.: 8:18-cv-02249-DOC (ADSx)
         SMRH:4840-0730-5200.2                  JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 12 of 20 Page ID #:1303




     1 Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
     2 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
     3 depositions that reveal Protected Material must be separately bound by the court
     4 reporter and may not be disclosed to anyone except as permitted under this Stipulated
     5 Protective Order.
     6                  (f)      the author or recipient of a document containing the information or a
     7 custodian or other person who otherwise possessed or knew the information.
     8                  (g)      any mediator or settlement officer, and their supporting personnel,
     9 mutually agreed upon by any of the parties engaged in settlement discussions.
    10            7.3         Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
    11 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
    12 writing by the Designating Party, a Receiving Party may disclose any information or
    13 item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
    14 to:
    15            (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
    16 employees of said Outside Counsel of Record to whom it is reasonably necessary to
    17 disclose the information for this litigation;
    18            (b) the House Counsel of the Receiving Party;
    19            (c) the author of the information or item, subject to special procedures specified
    20 in Section 7.4 for certain documents authored by one or both of the Defendants;
    21            (d) Experts (as defined in this Order) of the Receiving Party to whom disclosure
    22 is reasonably necessary for this litigation and who have signed the “Acknowledgment
    23 and Agreement to Be Bound” (Exhibit A);
    24            (e) the court and its personnel;
    25            (f) court reporters and their staff, professional jury or trial consultants, mock
    26 jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
    27 litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
    28 (Exhibit A); during their depositions, witnesses in the action to whom disclosure is
                                               -12-             Case No.: 8:18-cv-02249-DOC (ADSx)
         SMRH:4840-0730-5200.2                  JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 13 of 20 Page ID #:1304




     1 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
     2 Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
     3 court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
     4 Protected Material must be separately bound by the court reporter and may not be
     5 disclosed to anyone except as permitted under this Stipulated Protective Order.
     6 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
     7            IN OTHER LITIGATION
     8            If a Party is served with a subpoena or a court order issued in other litigation
     9 that compels disclosure of any information or items designated in this action as
    10 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
    11 ONLY,” that Party must:
    12                 (a)       promptly notify in writing the Designating Party. Such notification
    13 shall include a copy of the subpoena or court order;
    14                 (b)       promptly notify in writing the party who caused the subpoena or order
    15 to issue in the other litigation that some or all of the material covered by the subpoena
    16 or order is subject to this Protective Order. Such notification shall include a copy of
    17 this Stipulated Protective Order; and
    18                 (c)       cooperate with respect to all reasonable procedures sought to be
    19 pursued by the Designating Party whose Protected Material may be affected.
    20            If the Designating Party timely seeks a protective order, the Party served with
    21 the subpoena or court order shall not produce any information designated in this
    22 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
    23 EYES ONLY” before a determination by the court from which the subpoena or order
    24 issued, unless the Party has obtained the Designating Party’s permission. The
    25 Designating Party shall bear the burden and expense of seeking protection in that
    26 court of its confidential material – and nothing in these provisions should be
    27 construed as authorizing or encouraging a Receiving Party in this action to disobey
    28 a lawful directive from another court.
                                                          -13-           Case No.: 8:18-cv-02249-DOC (ADSx)
         SMRH:4840-0730-5200.2                  JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 14 of 20 Page ID #:1305




     1 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
     2            PRODUCED IN THIS LITIGATION
     3                 (a) The terms of this Order are applicable to information produced by a
     4 Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
     5 CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” Such information produced by
     6 Non-Parties in connection with this litigation is protected by the remedies and relief
     7 provided by this Order. Nothing in these provisions should be construed as
     8 prohibiting a Non-Party from seeking additional protections.
     9                 (b) In the event that a Party is required, by a valid discovery request, to
    10 produce a Non-Party’s confidential information in its possession, and the Party is
    11 subject to an agreement with the Non-Party not to produce the Non-Party’s
    12 confidential information, then the Party shall:
    13                           (1) promptly notify in writing the Requesting Party and the Non-
    14 Party that some or all of the information requested is subject to a confidentiality
    15 agreement with a Non-Party;
    16                           (2) promptly provide the Non-Party with a copy of the Stipulated
    17 Protective Order in this litigation, the relevant discovery request(s), and a reasonably
    18 specific description of the information requested; and
    19                           (3) make the information requested available for inspection by the
    20 Non-Party.
    21                 (c) If the Non-Party fails to object or seek a protective order from this
    22 court within 14 days of receiving the notice and accompanying information, the
    23 Receiving Party may produce the Non-Party’s confidential information responsive
    24 to the discovery request. If the Non-Party timely seeks a protective order, the
    25 Receiving Party shall not produce any information in its possession or control that is
    26 subject to the confidentiality agreement with the Non-Party before a determination
    27 by the court. Absent a court order to the contrary, the Non-Party shall bear the burden
    28 and expense of seeking protection in this court of its Protected Material.
                                                -14-             Case No.: 8:18-cv-02249-DOC (ADSx)
         SMRH:4840-0730-5200.2                 JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 15 of 20 Page ID #:1306




     1 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
     2            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
     3 Protected Material to any person or in any circumstance not authorized under this
     4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
     5 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
     6 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
     7 persons to whom unauthorized disclosures were made of all the terms of this Order,
     8 and (d) request such person or persons to execute the “Acknowledgment and
     9 Agreement to Be Bound” that is attached hereto as Exhibit A.
    10 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    11            PROTECTED MATERIAL
    12            When a Producing Party gives notice to Receiving Parties that certain
    13 inadvertently produced material is subject to a claim of privilege or other protection,
    14 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
    15 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
    16 may be established in an e-discovery order that provides for production without prior
    17 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
    18 parties reach an agreement on the effect of disclosure of a communication or
    19 information covered by the attorney-client privilege or work product protection, the
    20 parties may incorporate their agreement in the stipulated protective order submitted
    21 to the court.
    22 12.        MISCELLANEOUS
    23            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    24 person to seek its modification by the court in the future.
    25            12.2 Right to Assert Other Objections. By stipulating to the entry of this
    26 Protective Order no Party waives any right it otherwise would have to object to
    27 disclosing or producing any information or item on any ground not addressed in this
    28
                                                    -15-           Case No.: 8:18-cv-02249-DOC (ADSx)
         SMRH:4840-0730-5200.2            JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 16 of 20 Page ID #:1307




     1 Stipulated Protective Order. Similarly, no Party waives any right to object on any
     2 ground to use in evidence of any of the material covered by this Protective Order.
     3            12.3       Filing Protected Material. Without written permission from the
     4 Designating Party or a court order secured after appropriate notice to all interested
     5 persons, a Party may not file in the public record in this action any Protected Material.
     6 A Party that seeks to file under seal any Protected Material must comply with Civil
     7 Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court
     8 order authorizing the sealing of the specific Protected Material at issue. Pursuant to
     9 Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that
    10 the Protected Material at issue is privileged, protectable as a trade secret, or otherwise
    11 entitled to protection under the law. If a Receiving Party’s request to file Protected
    12 Material under seal pursuant to Civil Local Rule 79-5.2.2 is denied by the court, then
    13 the Receiving Party may file the information in the public record pursuant to Civil
    14 Local Rule 79-5.2.2(b)(ii) unless otherwise instructed by the Court.
    15 13.        FINAL DISPOSITION
    16            Within 60 days after the final disposition of this action, as defined in paragraph
    17 4, each Receiving Party must return all Protected Material to the Producing Party or
    18 destroy such material. As used in this subdivision, “all Protected Material” includes
    19 all copies, abstracts, compilations, summaries, and any other format reproducing or
    20 capturing any of the Protected Material. Whether the Protected Material is returned
    21 or destroyed, the Receiving Party must submit a written certification to the Producing
    22 Party (and, if not the same person or entity, to the Designating Party) by the 60 day
    23 deadline that (1) identifies (by category, where appropriate) all the Protected Material
    24 that was returned or destroyed and (2) affirms that the Receiving Party has not
    25 retained any copies, abstracts, compilations, summaries or any other format
    26 reproducing or capturing any of the Protected Material. Notwithstanding this
    27 provision, Counsels are entitled to retain an archival copy of all pleadings, motion
    28 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                                                 -16-             Case No.: 8:18-cv-02249-DOC (ADSx)
         SMRH:4840-0730-5200.2             JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 17 of 20 Page ID #:1308




     1 deposition and trial exhibits, expert reports, attorney work product, and consultant
     2 and expert work product, even if such materials contain Protected Material. Any such
     3 archival copies that contain or constitute Protected Material remain subject to this
     4 Protective Order as set forth in Section 4 (DURATION).
     5                     14.   SANCTIONS FOR VIOLATION OF ORDER: Any violation of
     6 this Order may be punished by all appropriate measures, including, without
     7 limitation, contempt proceedings and/or monetary sanctions.
     8
     9 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    10
         Dated: July 22, 2021
    11
    12                                  Respectfully submitted,
    13                                  JACKSON LAW, APC
    14
                                        By                  /s/ Armond M. Jackson
    15
                                                           ARMOND M. JACKSON
    16
    17                                                       Attorney for Plaintiff
                                                             MELISSA MAGANA
    18
    19 Dated: July 22, 2021
    20
                                        Respectfully submitted,
    21
                                        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
    22
    23                                  By                   /s/ Tyler J. Jackson
    24                                                     ADAM R. ROSENTHAL
                                                            TYLER J. JOHNSON
    25                                                     AMANDA E. BECKWITH
    26
                                                            Attorneys for Defendant
    27                                                         ZARA USA, INC.
    28
                                                   -17-           Case No.: 8:18-cv-02249-DOC (ADSx)
         SMRH:4840-0730-5200.2           JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 18 of 20 Page ID #:1309




     1                                        ATTESTATION
     2            Pursuant to Local Rule 5-4.3.4(a)(2), I hereby attest that all signatories listed
     3 above, and on whose behalf this filing is submitted, concur in the filing’s content
     4 and have authorized the filing of this document.
     5
     6                                                      /s/ Tyler J. Jackson
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                     -18-           Case No.: 8:18-cv-02249-DOC (ADSx)
         SMRH:4840-0730-5200.2             JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 19 of 20 Page ID #:1310




     1                                             EXHIBIT A
     2                              CONFIDENTIALITY AGREEMENT
     3            I, ______________________, hereby declare:
     4            1.       My address is _____________________________________________.
     5 My telephone number is (_____) ______-____________.
     6            2.       I have read in its entirety and understand the Stipulation and Protective
     7 Order that was issued by the United States District Court for the Central District of
     8 California in the case of Melissa Magana v. Zara USA, Inc., et al., United States
     9 District Court, Central District of California, Case No. 8:18-cv-02249-DOC
    10 (ADSx). I hereby agree to comply with and to be bound by all the terms of this
    11 Stipulation and Protective Order.
    12            3.       I understand that the Stipulation and Protective Order requires that I not
    13 disclose in any manner any information or item that is subject to this Stipulation and
    14 Protective Order to any person or entity except in strict compliance with the
    15 provisions of this Stipulation and Protective Order.
    16            4.       I consent to the jurisdiction of the United States District Court for the
    17 Central District of California for the purpose of enforcing the terms of this
    18 Stipulation and Protective Order, even if such enforcement proceedings occur after
    19 termination of this action.
    20            I declare under penalty of perjury that the foregoing is true and correct.
    21
                  Executed on _____________, 2021 at _____________________________ .
    22
    23                                                _________________________________
                                                      Signature
    24
    25
    26
    27
    28
                                                       -19-           Case No.: 8:18-cv-02249-DOC (ADSx)
         SMRH:4840-0730-5200.2               JOINTLY STIPULATED PROTECTIVE ORDER: ORDER
Case 8:18-cv-02249-DOC-ADS Document 72 Filed 07/27/21 Page 20 of 20 Page ID #:1311




     1                             ORDER
     2            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
     3
     4    Dated: _____________,
                     July 27    2021            /s/ Autumn D. Spaeth
                                       By:__________________________________
     5                                 THE HONORABLE AUTUMN D. SPAETH
                                       UNITED STATES MAGISTRATE JUDGE
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                             -20-           Case No.: 8:18-cv-02249-DOC (ADSx)
         SMRH:4840-0730-5200.2     JOINTLY STIPULATED PROTECTIVE ORDER: [PROPOSED] ORDER
